Title: Virginia Delegates to Benjamin Harrison, 23 July 1782
From: Virginia Delegates
To: Harrison, Benjamin



Sir,
Philadelphia July 23d. 1782

The Letter of the 11th. with which your Excellency honord us, came safe with the enclosd Resolves, which we shall lay before Congress
The Super-intendant’s Contract, for the main Army, is ten pence pensylvania curry. per Ration, which is 25 perCt. less than what your Excellency mentions.
We shall make the application, you recommend, to Congress. No Instructions have yet reachd us on the important points, which were stated to the Assembly for that purpose.
The inclosd Paper contains all the late Advices from Europe, Congress not having receivd any Dispatches. But we have no doubt of our Independence having been acknowlegd by the States-general.
We have the honor to be, with the most perfect respect, Your Excellency’s most Obedt. Servants
J Madison Jr.A. Lee
 